       Case 3:18-cv-06721-JCS Document 218 Filed 03/10/21 Page 1 of 2




 1 Donald R. McPhail (admitted pro hac vice)        Ryan O. White (admitted pro hac vice)
   Email: dmcphail@dickinson-wright.com             Email: rwhite@taftlaw.com
 2 Shih Ching Le (admitted pro hac vice)            Elizabeth Shuster (admitted pro hac vice)
   Email: eli@dickinsonwright.com                   Email: eshuster@taftlaw.com
 3
   DICKINSON WRIGHT PLLC                            TAFT, STETTINIUS & HOLLISTER LLP
 4 International Square                             One Indiana Square, Suite 3500
   1825 Eye St. N.W., Suite 900                     Indianapolis, Indiana 46204
 5 Washington, D.C. 20006                           Telephone:     (317) 713-3500
   Telephone:     (202) 457-0160                    Facsimile:     (317) 713-3699
 6 Facsimile:     (844) 670-6009
 7
     Jonathan D. Baker (State Bar No. 196062)       Philip R. Bautista (admitted pro hac vice)
 8   Email: JDBaker@dickinson-wright.com            Email: pbautista@taftlaw.com
     DICKINSON WRIGHT RLLP                          JoZeff W. Bebolys (admitted pro hac vice)
 9   800 W. California Avenue, Suite 110            Email: jgebolys@taftlaw.com
     Sunnyvale, CA 94086                            TAFT STETTINIUS AND HOLLISTER LLP
10   Telephone:    (408) 701-6180                   200 Public Square, Suite 3500
11   Facsimile:    (844) 670-6009                   Cleveland, OH 44114
                                                    Telephone:     (216) 241-2838
12                                                  Facsimile:     (216) 241-3707

13 Attorneys for Plaintiffs
   ELY HOLDINGS LIMITED and
14 GREENLIGHT GLASS SYSTEMS INC.,

15
                               UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17

18                                  SAN FRANCISCO DIVISION

19 ELY HOLDINGS LIMITED, a United               Case No. 3:18-cv-06721 JCS
   Kingdom company, and GREENLIGHT
20 GLASS SYSTEMS INC., a Canadian               NOTICE OF WITHDRAWAL
   company,                                     OF SIDEMAN & BANCROFT LLP
21
               Plaintiff,                       The Honorable Joseph C. Spero
22

23          v.

24 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
   California corporation,
25
                  Defendant.
26

27

28

                                                1                          Case No. 3:18-cv-06721 JCS
                      NOTICE OF WITHDRAWAL OF SIDEMAN & BANCROFT LLP
         Case 3:18-cv-06721-JCS Document 218 Filed 03/10/21 Page 2 of 2




 1
              TO THE COURT, THE CLERK, AND TO ALL PARTIES AND THEIR
 2
     ATTORNEYS OF RECORD:
 3
              PLEASE TAKE NOTICE that Sideman & Bancroft LLP is no longer counsel of record
 4
     for Plaintiffs Ely Holdings Limited and Greenlite Glass Systems Inc. in the above-captioned
 5
     action, and therefore we respectfully request that Guy W. Chambers and Ellen P. Liu be removed
 6
     from the list of counsel appearing for Plaintiffs Ely Holdings Limited and Greenlite Glass Systems
 7
     Inc. in this action.
 8

 9
                                              Respectfully submitted,
10
     Dated: March 10, 2021                    DICKINSON WRIGHT PLLC
11

12
                                              By: /s/ Donald R. McPhail
13                                                Donald R. McPhail

14                                                  Attorneys for Plaintiff
                                                    ELY HOLDINGS LIMITED and
15                                                  GREENLITE GLASS SYSTEMS INC.
16

17   10696-1\4657141v1

18

19

20

21

22

23

24

25

26

27

28

                                                      2                         Case No. 3:18-cv-06721 JCS
                            NOTICE OF WITHDRAWAL OF SIDEMAN & BANCROFT LLP
